THORNTON, District Judge.
Upon consideration of the OBJECTIONS TO DEFENDANTS’ INTERROGATORIES filed by plaintiff herein, and
After oral argument in open court by counsel for the respective parties, consideration of the letter briefs filed by said counsel, and
It appearing to the Court that Rule 33 of the Federal Rules of Civil Procedure, pursuant to the provisions of which the said interrogatories were submitted, provides that, “Any party may serve upon any adverse party written interrogatories to be answered by the party served or, if the party served is a public or private corporation or a partnership or association, by any officer or agent, who shall furnish such information as is available to the party. * * and
It further appearing that interrogatories may not be served upon a person who is not a party (see 4 Moore’s Federal Practice, 2d Ed., § 33.06), nor may the party serving the interrogatories select a particular person and direct that the interrogatories be answered by such person where such person is not a party (see Holland v. Minneapolis-Honeywell Regulator Co., 28 F.R.D. 595), and
It further appearing to the Court that the interrogatories to which objections are hereby made by plaintiff, although entitled INTERROGATORIES TO PLAINTIFF, contain the direction that they be answered under oath by “George Kraft, Jr. and Joseph Mazzara, in whose behalf this action has been brought by Plaintiff,” and
It further appearing to the Court that said Kraft and Mazzara are not parties to this action, the sole plaintiff being W. Willard Wirtz,
It is ordered that the OBJECTIONS TO DEFENDANTS’ INTERROGATORIES be and the same are hereby sustained.